         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                               21 Civ.     ( )
              COMMISSION,                                               ECF CASE

                        Plaintiff,
                                                                FILED UNDER SEAL
                       - against -                          [PROPOSED] TEMPORARY
                                                               RESTRAINING ORDER
   MARTIN ADRIAN RUIZ, RAM FUND, LP, and                      FREEZING ASSETS AND
  CARTER BAIN WEALTH MANAGEMENT, LLC,                        PROVIDING FOR OTHER
                                                            ANCILLARY RELIEF, AND
                    Defendants, and                              ORDER SETTING
                                                           PRELIMINARY INJUNCTION
 ROTHSCHILD MAGNUS FUND, LP, ISG CAPITAL                            HEARING
       LLC, and MISTER FARMS, LLC,

                   Relief Defendants



       On July 29, 2021, Plaintiff United States Securities and Exchange Commission (the

“SEC” or “Commission”) filed an emergency motion for an ex parte order: (1) freezing funds

and other assets of defendants Martin Adrian Ruiz (“Ruiz”), RAM Fund, LP (“RAM”), and

Carter Bain Wealth Management, LLC (“CBWM”) (collectively, the “Defendants”) and relief

defendants Rothschild Magnus Fund, LP (“RMF”), ISG Capital LLC (“ISG”), and Mister Farms,

LLC (“Mister Farms) (collectively, the “Relief Defendants”); (2) enjoining Defendants Ruiz,

RAM, and CBWM from future violations of Section 17(a) of the Securities Act of 1933

(“Securities Act”) [15 U.S.C. §§ 77q(a)] and Section 10(b) of the Securities Exchange Act of

1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder,

and enjoining Ruiz and CBWM from future violations of Sections 206(1) and (2) of the

Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and (2)]; (3) imposing
            Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 2 of 14




a conduct-based injunction against Ruiz, detailed below, to restrain him from further

misappropriation of investor funds; (4) prohibiting the destruction or alteration of documents; (5)

requiring Defendants and Relief Defendants to provide an accounting; (6) providing for

expedited discovery; (7) providing for alternative service by the SEC; and (8) setting this matter

for a preliminary injunction hearing.

       The Court has considered the entire record of this case, including: the Complaint; the

Commission’s Memorandum of Law in Support of its Motion for an Ex Parte Emergency

Application for an Order to Show Cause, for an Asset Freeze, and for other Relief, the

Declarations of J. Lee Robinson, Donna Walker, Robert Velez, and James Waugh, with attached

exhibits; and the Certification under Federal Rule of Civil Procedure 65(b).

       Based on this record, the Court finds:

       1.        The Court has jurisdiction over the subject matter of this action and over

Defendants and Relief Defendants.

       2.        The SEC has made a sufficient and proper showing in support of the relief

granted herein, as required by Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)], Section

21(d) of the Exchange Act [15 U.S.C. § 78u(d)], and Section 209(d) of the Advisers Act [15

U.S.C. § 80b-9(d)] by establishing:

                a.     For purposes of freezing assets, a likelihood of success on the merits or

       that an inference can be drawn that the party has violated the federal securities laws;

                b.     For purposes of a temporary restraining order, a prima facie case for each

       of the violations in the Complaint and a likelihood that the SEC will prevail at trial on the

       merits and that the Defendants Ruiz, RAM, and CBWM, and each of them, directly or

                                                 2
  Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 3 of 14




indirectly, have engaged in and, unless restrained and enjoined by order of this Court,

will continue to engage in acts, practices, and courses of business constituting violations

of Section 17(a) of the Securities Act and Section 10(b) of the Exchange Act and Rule

10b-5 thereunder, and that Ruiz and CBWM, and each of them, directly or indirectly,

have engaged in and, unless restrained and enjoined by order of this Court, will continue

to engage in acts, practices, and courses of business constituting violations of Sections

206(1) and (2) of the Advisers Act;

       c.      There is good cause to believe that, unless restrained and enjoined by

order of this Court, the Defendants and Relief Defendants will dissipate, conceal, or

transfer from the jurisdiction of this Court assets that could be subject to an order

directing disgorgement or the payment of civil money penalties in this action, and that

unless restrained Defendant Ruiz may solicit or misappropriate additional funds from

investors. Accordingly, an order freezing the Defendants’ and Relief Defendants’ assets,

as specified herein, is necessary to preserve the status quo and to protect this Court’s

ability to award equitable relief in the form of disgorgement of illegal profits from fraud

and Advisers Act violations, as well as civil penalties;

       d.      There is good cause to believe that Defendant Ruiz, who maintains control

of significant investor assets at CBWM, should further be restrained from (1)

participating in the issuance, purchase, offer, or sale of any security (other than for his

own personal account); (2) exercising any discretionary authority with respect to any

account in the name of any person or entity other than himself; and (3) causing any assets

or funds in any account in the name of any person or entity other than himself to be


                                           3
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 4 of 14




       withdrawn, transferred, pledged, or encumbered;

               e.      There is good cause to believe that an immediate accounting is necessary

       to identify the location of additional assets subject to an asset freeze;

               f.      There is good cause to believe that, unless restrained and enjoined by

       order of this Court, Defendants and Relief Defendants may alter or destroy documents

       relevant to this action;

               g.      There is good cause to believe that expedited discovery and alternative

       means of service are warranted;

               h.      Under Fed. R. Civ. P. 65(b), this Court specifically finds that there is a

       likelihood of irreparable injury to investors unless this order is issued ex parte. This

       Court finds that the SEC has made a prima facie showing that Defendants have engaged

       in deceptive conduct in order to defraud investors, made false and misleading statements

       to investors and omitted material facts in connection with the purchase or sale or the offer

       or sale of securities; and

               i.      To avoid irreparable harm, it is appropriate for the Court to issue this

       Order ex parte so that prompt service on appropriate financial institutions and persons

       acting in concert with or directing the activities of Defendants and Relief Defendants can

       be made, thus preventing the dissipation of investor funds.

Now, therefore,

                                                      I.

       IT IS HEREBY ORDERED that, pending the determination of the SEC’s request for

a preliminary injunction and the implementation of the asset freeze requested therein:


                                                  4
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 5 of 14




       A.      Defendants and their officers, directors, subsidiaries, affiliates, agents, servants,

employees, attorneys-in-fact, and those persons in active concert or participation with them who

receive actual notice of this order by personal service or otherwise, and each of them, are

enjoined and restrained from, directly or indirectly, in violation of Section 17(a)(1) and (3) of the

Securities Act of 1933 [15 U.S.C. § 77q(a)(1) and (3)], in the offer or sale of any security by the

use of any means or instruments of transportation, or communication in interstate commerce or

by the use of the mails:

               (1) employing any device, scheme, or artifice to defraud; or

               (3) engaging in any transaction, practice, or course of business that operates or

               would operate as a fraud or deceit upon the purchaser.

       B.      Defendants Ruiz and RAM, and their officers, directors, subsidiaries, affiliates,

agents, servants, employees, attorneys-in-fact, and those persons in active concert or

participation with them who receive actual notice of this order by personal service or otherwise,

and each of them, are enjoined and restrained from, directly or indirectly, in violation of Section

17(a)(2) of the Securities Act of 1933 [15 U.S.C. § 77q(a)(2)], in the offer or sale of any security

by the use of any means or instruments of transportation, or communication in interstate

commerce or by the use of the mails:

                (2) obtaining money or property by means of any untrue statement of a material

               fact or any omission to state a material fact necessary in order to make the

               statements made, in the light of the circumstances under which they were made,

               not misleading




                                                  5
          Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 6 of 14




         C.    Defendants and their officers, directors, subsidiaries, affiliates, agents, servants,

employees, attorneys-in-fact, and those persons in active concert or participation with them who

receive actual notice of this order by personal service or otherwise, and each of them, are

enjoined and restrained from, directly or indirectly, in violation of Section 10(b) of the Exchange

Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-

5], in connection with the purchase or sale of any security by the use of any means or

instruments of transportation, or communication in interstate commerce or by the use of the

mails:

               (1) employing any device, scheme, or artifice to defraud; or

               (2) making any untrue statement of a material fact or to omit to state a material

               fact necessary in order to make the statements made, in the light of the

               circumstances under which they were made, not misleading; or

               (3) engaging in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

         D.    Defendants Ruiz and CBWM, and their officers, directors, subsidiaries, affiliates,

agents, servants, employees, attorneys-in-fact, and those persons in active concert or

participation with them who receive actual notice of this order by personal service or otherwise,

and each of them, are enjoined and restrained from, directly or indirectly, in violation of Sections

206(1) and 206(2) of the Advisers Act of 1940 [15 U.S.C. §§ 80b-6(1) and 80b-6(2)], by the use

of the mails or by any means or instrumentality of interstate commerce:

               (1) employing any device, scheme, or artifice to defraud any client or prospective

               client; or


                                                  6
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 7 of 14




               (2) engaging in any transaction, practice, or course of business which operates as

               fraud or deceit upon any client or prospective client.

                                                II.

       IT IS FURTHER ORDERED that, pending the determination of the SEC’s request for a

preliminary injunction and the implementation of the asset freeze and the conduct-based

injunction requested therein, Defendant Ruiz is prohibited from: (1) directly or indirectly,

including, but not limited to, through any entity owned or controlled by him, participating in the

issuance, purchase, offer, or sale of any security, provided, however, that such injunction shall

not prevent Ruiz from purchasing or selling securities for his own personal account; (2) directly

or indirectly, exercising any discretionary authority granted to him, or to any entity owned or

controlled by him (including, but not limited to, CBWM), with respect to any account in the

name of any person or entity other than himself; and (3) directly or indirectly, including, but not

limited to, through any entity owned or controlled by him (including, but not limited to,

CBWM), causing any assets or funds in any account in the name of any person or entity other

than himself to be withdrawn, transferred, pledged, or encumbered.

                                                III.

       IT IS FURTHER ORDERED that, pending the determination of the SEC’s request for a

preliminary injunction and the implementation of the asset freeze requested therein:

       A.      $19,775,945.54 of assets, funds, or other property held by or under the direct or

indirect control of Defendants or Relief Defendants, whether held in any of their names or for

their direct or indirect beneficial interests, wherever located or by whomever held, and whether

acquired before or after the institution of this action, are frozen (with allowance for necessary


                                                 7
          Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 8 of 14




and reasonable living expenses to be granted by this Court only upon good cause shown by

application to the Court with notice to and an opportunity for the SEC to be heard), including but

not limited to all assets, funds, or other property held by or under the direct or indirect control of

Defendants or Relief Defendants located in the following accounts (“Defendants’ and Relief

Defendants’ Accounts”):

              Account Location                                     Account Number
              Citibank, N.A.                                       XXXXXX4491
              Citibank, N.A.                                       XXXX99407
              J.P. Morgan Chase Bank, N.A.                         XXXX16739
              J.P. Morgan Chase Bank, N.A.                         XXXXXX0251
              Bank of the West                                     XXXXX4545


Provided, however, that the asset freeze shall NOT apply to the investor funds – provided such

investors are not Defendants’ or Relief Defendants’ – held by or for the benefit of investment

advisory clients at CBWM.

       B.        Defendants, Relief Defendants, and their officers, directors, successor

corporations, subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those

persons in active concert or participation with them who receive actual notice of this order by

personal service or otherwise, and each of them, shall hold and retain within their control, and

otherwise prevent any disposition, transfer, pledge, encumbrance, assignment, dissipation,

concealment, or other disposal whatsoever of any of their funds or other assets or things of value

presently held by them, under their control or over which they exercise actual or apparent

investment or other authority, in whatever form such assets may presently exist and wherever

located, including Defendants’ and Relief Defendants’ Accounts, as defined above, up to the

amounts identified in paragraph I.A.


                                                  8
          Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 9 of 14




       C.        Any bank, financial or brokerage institution, or other person or entity holding

any funds, securities or other assets of Defendants or Relief Defendants, up to the amounts

identified in paragraph I.A, held in the name of, for the benefit of, or under the control of

Defendants, Relief Defendants, or their officers, directors, successor corporations, subsidiaries,

affiliates, agents, servants, employees, attorneys-in-fact, and those persons in active concert or

participation with them, and each of them, shall hold and retain within their control and prohibit

the withdrawal, removal, transfer or other disposal of any such funds or other assets, including

but not limited to assets held in Defendants’ Accounts, as defined above.

       D.        No person or entity, including Defendants and Relief Defendants, or any

creditor or claimant against the Defendants or Relief Defendants, or any person acting on behalf

of such creditor or claimant, shall take any action to interfere with the asset freeze, including,

but not limited to, the filing of any lawsuits, liens, or encumbrances, or bankruptcy cases to

impact the property and assets subject to this order; provided, however, that any party or non-

party may seek leave from this order upon a proper showing.

       E.        The SEC may file Notices of Lis Pendens, or any similar document that has the

effect of clouding title, on all pieces of real property in which Defendants or Relief Defendants

have an interest. Should the Defendant or Relief Defendants wish to sell any piece of real

property in which they have an interest, they shall give counsel for the SEC notice of the

proposed sale and seek and obtain an order of the Court permitting the sale prior to the sale.

Defendants and Relief Defendants shall fully account for any proceeds received from the sale of

such property to the Court and counsel for the SEC, and the proceeds of such sales shall be

frozen under the provisions of this Order; and Defendants and Relief Defendants are hereby


                                                   9
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 10 of 14




prohibited from further encumbering their interests in any real or personal property by means of

pledging it for collateral for any purpose or by allowing it to secure any obligation. This order

applies, but is not limited, to the following property:

                 Las Campanas Estates 1, Lot 98, Santa Fe County
                 11 Clove Court
                 Santa Fe, NM 87506

                                                  IV.

        IT IS FURTHER ORDERED that, pending the determination of the SEC’s request for a

preliminary injunction and the implementation of the asset freeze requested therein, Defendants,

Relief Defendants, and any of their officers, agents, servants, employees, attorneys, and those

persons in active concert or participation with them who receive actual notice of this Order by

personal service or otherwise, and each of them, are hereby enjoined and restrained from

destroying, altering, concealing or otherwise interfering with the access of the SEC to any and all

documents, books and records, that are in the possession, custody or control of the Defendants,

Relief Defendants, or any of their officers, agents, servants, employees, attorneys, and those

persons in active concert or participation with them, that refer, reflect or relate to the allegations

in the Complaint, or that refer, reflect or relate to the Defendants’ assets, finances or business

operations.

                                                  V.

        IT IS HEREBY FURTHER ORDERED that Defendants and Relief Defendants, and

each of their successor corporations, subsidiaries, and affiliates, shall within five business days

of service of this Order, each file with the Court, and serve on the Commission at the address of




                                                  10
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 11 of 14




its counsel of record, a sworn accounting of:

       A.        Each account, including safe deposit boxes, with any bank, financial institution

or brokerage firm, maintained in the names of Defendants, Relief Defendants, or the names of

any subsidiary, affiliate, or agent, in which they have direct or indirect control or beneficial

interest, and the current value and makeup of that account;

       B.        All investments, securities, funds, real estate, and other assets held in the

names of Defendants, Relief Defendants, or in the names of any subsidiary, affiliate, or agent

or under their direct or indirect control, stating a description, a value, and location of such

assets; and

       C.        Every transaction in which the ownership, direction, or control of any funds or

other assets of any kind have been transferred, directly or indirectly, to or from Defendant

RAM since January 1, 2011.

       D.        Every transaction exceeding $3,000 in value in which the ownership, direction,

or control of any funds or other assets of any kind have been transferred, directly or indirectly,

to or from Defendant Ruiz since January 1, 2011.

                                                 VI.

       IT IS HEREBY FURTHER ORDERED that the Commission’s application for

expedited discovery is granted and that, commencing with the time and date of this Order, in

lieu of the time periods, notice provisions, and other requirements of Rules 26, 30, 33, 34, 36,

and 45 of the Federal Rules of Civil Procedure, discovery shall proceed as follows:

       A.      Under Rule 30(a) of the Federal Rules of Civil Procedure, the parties may take

depositions upon oral examination on three days’ notice of any such deposition. Depositions

                                                  11
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 12 of 14




may be taken telephonically. As to Defendants Ruiz, CBWM, and RAM, and their officers,

directors, subsidiaries and affiliates, agents, servants, employees, owners, brokers, associates,

trustees, and underwriters, the Commission may depose such witnesses after serving a

deposition notice by facsimile, e-mail, mail, hand or overnight courier upon such Defendant

and without serving a subpoena on such witness. Depositions that have not been signed by the

witness may be used for purposes of the hearing on the Commission’s motion for a preliminary

injunction;

        B.       Under Rule 33(a) of the Federal Rules of Civil Procedure, the parties shall

answer interrogatories within three days of service of such interrogatories. Interrogatories may

be served and answered by facsimile, e-mail, mail, hand or overnight courier upon the parties or

their counsel;

        C.       Pursuant to requests under Rule 34(b) of the Federal Rules of Civil Procedure,

the parties shall produce all documents requested within three days of service of such request.

Documents produced to the Commission shall be delivered to Stephen C. McKenna by email at

McKennas@sec.gov and by overnight delivery to Stephen C. McKenna at Securities and

Exchange Commission, 1961 Stout St., Suite 1700, Denver, CO 80294, phone number (303)

844-1041, or such other place as counsel for the SEC may direct in writing. Requests for

production may be served by facsimile, e-mail, mail, hand or overnight courier upon the parties

or their counsel; and

        D.       Under Rule 36(a) of the Federal Rules of Civil Procedure, the parties shall

respond to requests for admissions within three days of such requests. Requests for admission

may be served by facsimile, e-mail, mail, hand or overnight courier upon the parties or their


                                                 12
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 13 of 14




counsel; and

       E.       All written responses to the Commission’s requests for discovery under

the Federal Rules of Civil Procedure shall be delivered to Stephen C. McKenna by email

at mckennas@sec.gov and by overnight delivery to Stephen C. McKenna at Securities and

Exchange Commission, 1961 Stout St., Suite 1700, Denver, CO 80294, phone number (303)

844-1036, or such other place as counsel for the SEC may direct in writing; and

       F.       In connection with any discovery from any non-party, deposition or document

discovery may be had within five days of service of a subpoena Under Rule 45.

       Service of a subpoena may be made by facsimile, e-mail, mail, hand or overnight courier.

                                                 VII.

       IT IS HEREBY FURTHER ORDERED that service of this Order, the Summons and

Complaint may be made by facsimile, mail, e-mail, delivery by commercial courier, or

personally by any employee of the Securities and Exchange Commission who is not counsel of

record in this matter, or special process server, or any other person, or in any other manner

authorized by Rule 5 of the Federal Rules of Civil Procedure and may be made on any

registered agent, officer, or director of Defendants, or by publication. If alternative service is

made, the Commission must thereafter effect formal service in compliance with Federal

Rule of Civil Procedure 5.

                                                VIII.

       IT IS HEREBY FURTHER ORDERED that Defendants show cause, if there be any, to

this Court at __________ __.m. on the _____ day of ____________, 2021, in Room ______ of



                                                  13
         Case 1:21-cv-06622-LJL Document 16 Filed 08/13/21 Page 14 of 14




the United States Courthouse, 500 Pearl Street, New York, New York 10007, why this Court

should not enter a preliminary injunction extending the asset freeze and other ancillary relief

entered in this Order until final adjudication of this case on the merits.

                                                 IX.

        IT IS FURTHER ORDERED that the Defendants shall deliver any opposing papers in

response to the Order to Show Cause above no later than _______________ __, 2021, at 5:00

p.m. Service shall be made by delivering the papers, using the most expeditious means available,

by that date and time, to Stephen C. McKenna, Securities and Exchange Commission, 1961 Stout

St., Suite 1700, Denver, CO 80294, phone number (303) 844-1036, email mckennas@sec.gov, or

such other place as counsel for the SEC may direct in writing. The SEC shall have until

_______________ __, 2021, at 5:00 p.m. to serve, by the most expeditious means available, any

reply papers upon the Defendants, or their counsel, if counsel shall have made an appearance in

this action.

                                                       X.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this matter for

all purposes.



                                               _________________________________________
                                               UNITED STATES DISTRICT JUDGE
Issued at :     ______: ______ __.m.

                _______________ __, 2021
                New York, New York




                                                  14
